Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub.2012/0148314) in view of Yamashita et al. (US 6,526,245).
Regarding claim 1, Park et al. (US Pub.2012/0148314) teach an image forming apparatus (fig.1) comprising: a main housing (fig.1, see housing); a drum unit attachable to the main housing (fig.1&2, #100), the drum unit including: a photosensitive drum (fig.2, #1); a development roller (fig.2, #3); a supply roller (fig.2, #4); an agitator (fig.2, #9); and a development housing (fig.2, #A) having a first development chamber (fig.2, #20) and a second development chamber (fig.2, #30), the development housing including a wall having an opening (fig.2, wall #40 with opening #50), the first development chamber and the second development chamber being in communication with each other through the opening (see fig.2), the first development chamber accommodating the agitator (fig.2, #9 inside #20), the second development chamber accommodating the development roller and the supply roller (fig.2, #3 & #4 inside #30), the second development chamber being located above the first development chamber (fig.2, see #30 above #20); and a transfer device located above the photosensitive drum in a state where the drum unit is attached to the main housing (fig.1, #300 & #310 above #100/#1), the transfer device being configured to transfer toner on the photosensitive drum to a sheet (fig.1, #P), the agitator including: a shaft rotatably supported by the development housing (fig.4, #91); and a blade rotatable together with the shaft (fig.4, each of #94), the blade having a first end fixed to the shaft and a second end located away from the first end (see fig.4), the agitator being configured such that, when rotated, the second end of the blade reaches a height of the opening in a vertical direction (fig.2, free end of #9 reaches height of #50).
Regarding claim 2, Park et al. (US Pub.2012/0148314) teach an image forming apparatus wherein the photosensitive drum is rotatable about an axis extending in a first direction (fig.2, #1 rotates in direction of arrow about an axis ‘into the page’); and wherein the development housing defining the first development chamber includes: a first side wall located at one side in the first direction (fig.2, unshown, side wall closest to the viewer in a plane parallel to the page); a second side wall located at an other side in the first direction (fig.2, unshown, side wall farthest from the viewer in a plane parallel to the page); and a connection wall connecting the first side wall and the second side wall (fig.2, wall labeled #21).
However, Park et al. (US Pub.2012/0148314) fail to teach a toner cartridge configured to contain toner to be supplied to the first development chamber of the development housing, the toner cartridge being attachable to the main housing.
Regarding claim 1, Yamashita et al. (US 6,526,245) teach an image forming apparatus (fig.1) comprising: a main housing (fig.1, #101); a drum unit attachable to the main housing (fig.1, unit comprising #106 & #1), the drum unit including: a photosensitive drum (fig.1&2, #106); a development roller (fig.2, #13); an agitator (fig.2, #15); and a development housing having a first development chamber (fig.2, #11) and a second development chamber (fig.2, #11a), the development housing including a wall having an opening (fig.2, vertical portion of #11 with opening between #16 and #11a), the first development chamber and the second development chamber being in communication with each other through the opening (see fig.2), the first development chamber accommodating the agitator (fig.2, #15 in #11), the second development chamber accommodating the development roller (fig.2, #13 in #11a), the second development chamber being located above the first development chamber (see fig.2, #11a higher/above); a toner cartridge configured to contain toner to be supplied to the first development chamber of the development housing (fig.2&3, #18), the toner cartridge being attachable to the main housing (col.7, ln.10-13); the agitator including: a shaft rotatably supported by the development housing (fig.2, #15a); and a blade rotatable together with the shaft (fig.2, #15b & #15c), the blade having a first end fixed to the shaft and a second end located away from the first end (see fig.2), the agitator being configured such that, when rotated, the second end of the blade reaches a height of the opening in a vertical direction (see fig.2).
Regarding claim 2, Yamashita et al. (US 6,526,245) teach an image forming apparatus wherein the photosensitive drum is rotatable about an axis extending in a first direction (fig.2, #106 rotates in direction of arrow about an axis ‘into the page’; fig.3, left-right direction); and wherein the development housing defining the first development chamber includes: a first side wall located at one side in the first direction (fig.3, right hand side wall); a second side wall located at an other side in the first direction (fig.3, left-hand side wall); and a connection wall connecting the first side wall and the second side wall (fig.2&3, visible wall of #14 touching #19), the connection wall having a reception port configured to receive toner from the toner cartridge (fig.3, #14a).
Regarding claim 3, Yamashita et al. (US 6,526,245) teach an image forming apparatus wherein the reception port is located at a center of the connection wall in the first direction (fi.3, see location of #14a in left-right direction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Park et al. (US Pub.2012/0148314) by including a fresh toner supply device as in Yamashita et al. (US 6,526,245) because including an additional toner supply to extend the life of the developing cartridge is common practice in the art and the configuration in Yamashita et al. (US 6,526,245) is a known means of externally supplying toner (col.7, ln.6-12) to a developing unit of a configuration similar to that of Park et al. (US Pub.2012/0148314).

Claims 1-2 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub.2012/0148314) in view of Awano et al. (US Pub.2010/0247156).
Regarding claim 1, Park et al. (US Pub.2012/0148314) teach an image forming apparatus (fig.1) comprising: a main housing (fig.1, see housing); a drum unit attachable to the main housing (fig.1&2, #100), the drum unit including: a photosensitive drum (fig.2, #1); a development roller (fig.2, #3); a supply roller (fig.2, #4); an agitator (fig.2, #9); and a development housing (fig.2, #A) having a first development chamber (fig.2, #20) and a second development chamber (fig.2, #30), the development housing including a wall having an opening (fig.2, wall #40 with opening #50), the first development chamber and the second development chamber being in communication with each other through the opening (see fig.2), the first development chamber accommodating the agitator (fig.2, #9 inside #20), the second development chamber accommodating the development roller and the supply roller (fig.2, #3 & #4 inside #30), the second development chamber being located above the first development chamber (fig.2, see #30 above #20); and a transfer device located above the photosensitive drum in a state where the drum unit is attached to the main housing (fig.1, #300 & #310 above #100/#1), the transfer device being configured to transfer toner on the photosensitive drum to a sheet (fig.1, #P), the agitator including: a shaft rotatably supported by the development housing (fig.4, #91); and a blade rotatable together with the shaft (fig.4, each of #94), the blade having a first end fixed to the shaft and a second end located away from the first end (see fig.4), the agitator being configured such that, when rotated, the second end of the blade reaches a height of the opening in a vertical direction (fig.2, free end of #9 reaches height of #50).
Regarding claim 2, Park et al. (US Pub.2012/0148314) teach an image forming apparatus wherein the photosensitive drum is rotatable about an axis extending in a first direction (fig.2, #1 rotates in direction of arrow about an axis ‘into the page’); and wherein the development housing defining the first development chamber includes: a first side wall located at one side in the first direction (fig.2, unshown, side wall closest to the viewer in a plane parallel to the page); a second side wall located at an other side in the first direction (fig.2, unshown, side wall farthest from the viewer in a plane parallel to the page); and a connection wall connecting the first side wall and the second side wall (fig.2, wall labeled #21).
However, Park et al. (US Pub.2012/0148314) fail to teach a toner cartridge configured to contain toner to be supplied to the first development chamber of the development housing, the toner cartridge being attachable to the main housing.
Regarding claim 1, Awano et al. (US Pub.2010/0247156) teach an image forming apparatus (fig.1) comprising: a main housing (fig.1, #10); a drum unit attachable to the main housing (fig.1, #12Y-K), the drum unit including: a photosensitive drum (fig.1&5, #28Y-K); a development roller (fig.5, #78); a supply roller (fig.5, #97); an agitator (fig.5, #92); and a development housing having a first development chamber (fig.5, #84B) and a second development chamber (fig.5, #82), the development housing including a wall having an opening, the first development chamber and the second development chamber being in communication with each other through the opening (fig.5, unlabeled, a path exists from #84B to #82), the first development chamber accommodating the agitator (fig.5, #92 in #84B), the second development chamber accommodating the development roller and supply roller (fig.5, #78 & #97 in #82), the second development chamber being located above the first development chamber (see fig.5); a toner cartridge configured to contain toner to be supplied to the first development chamber of the development housing (fig.7, #11), the toner cartridge being attachable to the main housing (fig.6&7, see attachment).
Regarding claim 2, Awano et al. (US Pub.2010/0247156)  teach an image forming apparatus wherein the photosensitive drum is rotatable about an axis extending in a first direction (fig.1, #28Y-K rotates in direction of arrow about an axis ‘into the page’; fig.6&7, left-right direction); and wherein the development housing defining the first development chamber includes: a first side wall located at one side in the first direction (fig.5, wall closest to viewer and in a plane parallel to the sheet surface); a second side wall located at an other side in the first direction (fig.5, wall farthest from viewer and in a plane parallel to the sheet surface); and a connection wall connecting the first side wall and the second side wall (fig.5, wall around #84B extending generally into and out of the sheet), the connection wall having a reception port configured to receive toner from the toner cartridge (fig.6&7, #90 and extension of the connecting wall, with port #120).
Regarding claim 17, Awano et al. (US Pub.2010/0247156) teach an image forming apparatus wherein the photosensitive drum is rotatable about an axis extending in a first direction (fig.1, #28Y-K rotates in direction of arrow about an axis ‘into the page’; fig.6&7, left-right direction); wherein the toner cartridge is attachable to the main housing along the first direction (fig.7, #11 attached along arrow F); wherein the toner cartridge includes: a first portion overlapping the first development chamber of the development housing in a second direction crossing the first direction in a state where the toner cartridge is attached to the main housing (fig.6, #136 overlaps with #90 of the portion that has the left hand screw agitator, unlabeled), the first portion extending in the first direction (fig.6-8, #136 extends in left-right direction from main portion of #11); and a second portion overlapping the drum unit in the first direction in a state where the toner cartridge is attached to the main housing (see fig.1&2, upper portion of #11Y-K will overlap #28Y-K), a projected area formed when the second portion is projected in the first direction being greater than a projected area formed when the first portion is projected in the first direction (fig.8, projected area of #136 is smaller than projected area of upper portion of #11), the second portion being located upstream of the first portion in an attachment direction in which the toner cartridge is attached (see fig.3&8); and wherein the drum unit has a receiving portion configured to receive the first portion when the toner cartridge is attached to the main housing, the receiving portion extending in the first direction in parallel with an axis of the photosensitive drum (fig.6-7, top of #90 which extends in the first direction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Park et al. (US Pub.2012/0148314) by including a fresh toner supply device as in Awano et al. (US Pub.2010/0247156) because including an additional toner supply to extend the life of the developing cartridge is common practice in the art in order to only need to replace the toner cartridge upon depletion of developer (para.0006) and the configuration in Awano et al. (US Pub.2010/0247156) is a known means of externally supplying toner to a developing unit of a configuration similar to that of Park et al. (US Pub.2012/0148314).

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a first portion overlapping the first development chamber of the development housing in a second direction crossing the first direction in a state where the toner cartridge is attached to the main housing; and a second portion overlapping the drum unit in the first direction in a state where the toner cartridge is attached to the main housing” in combination with all of the remaining claim elements as set forth in claims 4-16.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pub.2013/0028631) teaches toner cartridges that attach and detach along the first direction and overlap with the drum frame when viewed in the first direction.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
8/24/2022